Order, Supreme Court, New York County (Walter M. Schackman, J.), entered March 19, 1992, which, in an action to recover damages for sex discrimination, granted defendants’ motion for a stay pending arbitration, unanimously affirmed, without costs.
A registered securities representative who was required to sign a Form U-4 as a condition of employment can be compelled to arbitrate a State-based sex discrimination claim under the Federal Arbitration Act (see, Gilmer v Interstate/Johnson Lane Corp., 500 US —, —, n 2, 111 S Ct 1647, 1651-1652). As we recently held, the "decisions in Gilmer and postGilmer case law are controlling” and bind this Court to apply the Federal Arbitration Act as interpreted therein (Fletcher v Kidder, Peabody & Co., 184 AD2d 359, 362). Concur — Sullivan, J. P., Milonas, Kupferman and Ross, JJ. [See, 154 Misc 2d 756.]